DETAILED ACTION
Response to Arguments
The objections to the claims are withdrawn.
Applicant has chosen not to address the rejection of claims 6-10 under 35 U.S.C. § 101 as being directed to non-statutory subject matter. The rejection of claims 6-10 under 35 U.S.C. § 101 as being directed to non-statutory subject matter remains.
Applicant's arguments with respect to the rejection of claims 1-10 as being ineligible under 35 U.S.C. § 101 have been fully considered but they are not persuasive.
Applicant argues on p. 8 that claims 1-10 are not directed to patent eligible subject matter, because the claims recite a practical application. This argument is not persuasive. The amended subject matter is not a practical application, but is it itself another abstract idea of a mathematical concept and/or mental process. Additionally, this amended subject matter is recited in the preamble of claims 1 and 6, and is not necessary to give life, meaning, and vitality to the claim. Indeed, the originally filed claims clearly possessed their own life, meaning and vitality. Instead, the newly added subject matter in claims 1 and 6 appears to recite a mere purpose or intended use, without reciting a method step and/or structure that results in a change of scope from the previous claim set that did not include the newly amended subject matter. See MPEP § 2111.02(II).
Applicant argues on p. 8 that the claims are now integrated into a practical application at Step 2A, Prong Two, because the claims recite a practical application. This argument is not persuasive. It is only additional elements in a claim that can integrate the abstract ideas into a practical application. As set forth in MPEP § 2106.04(d)(III), “because a judicial exception alone 
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 6-10 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because, though the claims purport to be directed to a device, the variously recited “modules” and “units” appear to only be instructions and/or algorithms and/or software modules, and no physical structure is recited in the claims. The specification discloses that the steps recited in claims 6-10 “can be implemented by a program” (p. 10, line 13).
Claims 1-10 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to judicial exceptions of abstract ideas without significantly more, as set forth below. 
The following analysis is performed as set forth in the 2019 Revised Patent Subject Matter Eligibility Guidance.
Step 1
Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether the claim is to a process, machine, manufacture, or composition of matter.
Claims 1-5 are directed to a method.
Claims 6-10 are directed to written instructions and/or computer software.
Claims 1-5 are directed to one of the four statutory categories of subject matter. To expedite prosecution, and only for the purposes of the rejection of claims 6-10 as being directed to judicial 
Step 2A, Prong One
Step 2A, Prong One of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether the claim recites an abstract idea, law of nature, or natural phenomenon.
The examiner has identified the following judicial exceptions in the claims:
Claim 1 recites:
determining corresponding minimum engine fuel consumption rates when a vehicle travels at multiple constant vehicle speeds, and engine rotation speeds corresponding to the minimum engine fuel consumption rates based on engine universal characteristic data, wherein the multiple vehicle speeds are chosen from a vehicle speed range corresponding to the highest gear of the transmission;
determining a gear ratio corresponding to each minimum engine fuel consumption rate for each of the minimum engine fuel consumption rates, wherein the gear ratio is a ratio of an engine rotation speed corresponding to the minimum engine fuel consumption rate to a vehicle speed;
obtaining a weighted average value of the corresponding engine fuel consumption rates when the vehicle travels at the constant vehicle speeds under each gear ratio; and
determining the gear ratio, corresponding to the minimum value among obtained weighted average values of the engine fuel consumption rates, as the highest gear ratio of the transmission.
These claim limitations are abstract ideas of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper.
Each of dependent claims 2-5 also recite the abstract ideas of claim 1, and/or additional abstract ideas of mathematical concepts.
Claims 1-5 therefore recite abstract ideas.
Claim 6 recites:
a fuel consumption determination module, configured to determine corresponding minimum engine fuel consumption rates when a vehicle travels at multiple constant vehicle speeds, and engine rotation speeds corresponding to the minimum engine fuel consumption rates based on engine fuel consumption characteristic data, wherein the multiple vehicle speeds are chosen from a vehicle speed range corresponding to the highest gear of the transmission;
a gear ratio calculation module, configured to determine a gear ratio corresponding to each minimum engine fuel consumption rate for each of the minimum engine fuel consumption rates, wherein the gear ratio is a ratio of an engine rotation speed corresponding to the minimum engine fuel consumption rate to a vehicle speed;

a gear ratio determination module, configured to determine the gear ratio, corresponding to the minimum value among obtained weighted average values of the engine fuel consumption rates, as the highest gear ratio of the transmission.
These claim limitations are abstract ideas of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper.
Each of dependent claims 7-10 also recite the abstract ideas of claim 6, and/or additional abstract ideas of mathematical concepts.
Claims 6-10 therefore recite abstract ideas.
Step 2A, Prong Two
Step 2A, Prong Two of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether a claim recites additional elements that integrate the judicial exception into a practical application.
Claim 1 recites no additional elements.
Therefore, there are additional elements to integrate the judicial exceptions into a practical application, and claim 1 is directed to the abstract ideas.
None of claims 2-5 recite any additional elements.
Claims 1-5 are therefore directed to the abstract ideas.
Claim 6 recites no additional elements.
Therefore, there are additional elements to integrate the judicial exceptions into a practical application, and claim 6 is directed to the abstract ideas.
None of claims 7-10 recite any additional elements.
Claims 6-10 are therefore directed to the abstract ideas.
Step 2B

Regarding claim 1, as discussed with respect to Step 2A Prong Two, claim 1 fails to recite any additional elements, and there are no additional elements to provide an inventive concept to make the claim amount to significantly more than the judicial exceptions in Step 2B. For this reason, there is no inventive concept in claims 1-5, and claims 1-5 are therefore ineligible.
Regarding claim 6, as discussed with respect to Step 2A Prong Two, claim 1 fails to recite any additional elements, and there are no additional elements to provide an inventive concept to make the claim amount to significantly more than the judicial exceptions in Step 2B. For this reason, there is no inventive concept in claims 6-10, and claims 6-10 are therefore ineligible.

Applicant should note that while the claims are not rejected under 35 U.S.C. §§ 102 or 103, the claims are rejected under 35 U.S.C. § 101, and are not otherwise allowable.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at:
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/LEO T HINZE/
Patent Examiner
AU 2853
28 September 2021

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853